Exhibit 10.3

SUMMARY OF TERMS

FOR CHENIERE ENERGY, INC.

INCENTIVE COMPENSATION PLAN FOR

EXECUTIVE COMMITTEE MEMBERS AND OTHER KEY EMPLOYEES

May 25, 2007

  Company   Cheniere Energy, Inc. (the “Company”) Participants   Members of the
Company’s Executive Committee as well as other key employees of the Company and
its subsidiaries who, upon recommendation by management, are designated from
time to time as Participants in the Plan by the Compensation Committee of the
Company’s Board of Directors or any subcommittee thereof (the “Committee”).
2007 Incentive Compensation Plan  

Performance Equity

  The Committee may grant Phantom Stock to Participants as set forth on Schedule
A attached hereto pursuant to the terms of the 2007 Phantom Stock Grant attached
hereto as Schedule B, the Cheniere Energy, Inc. Amended and Restated 2003 Stock
Incentive Plan (the “2003 Plan”) and as described below.

Performance Period and Stock

Hurdle:

 

The Phantom Stock shall be payable if the following Stock Price Hurdle is met
for the Performance Period:

 

   

Performance Period

 

Stock Price Hurdle

  January 1, 2007 – December 31, 2007   $33.57  

Achievement of the Stock Price Hurdle will be calculated based on the average
closing price of the Company’s common stock as reported on the American Stock
Exchange for the last 20 trading days of the Performance Period.

 

If the Stock Price Hurdle is not met at the end of the Performance Period, the
Phantom Stock will still be payable in the event the Stock Price Hurdle is
achieved during the last 20 trading days of 2008, 2009 or 2010, as calculated
above.

 

Pursuant to Section 8.2(e) of the 2003 Plan, as soon as practicable following
the Performance Period (or, if applicable, following the end of fiscal year
2008, 2009 or 2010), the Committee shall certify in writing the achievement of
the Stock Price Hurdle (the “Certification of Achievement of Stock Price
Hurdle”). A Participant shall only become entitled to a payment hereunder if
such Participant is employed by the Company or a subsidiary on the date of the
Committee’s Certification of Achievement of Stock Price Hurdle, or earlier, on
the date of a Change of Control (as defined herein). Such Participants shall be
paid within 10 business days following such Certification of Achievement of
Stock Price Hurdle (or Change of Control).



--------------------------------------------------------------------------------

 

Payment:

  The Participant shall receive one share of Company common stock for each share
of Phantom Stock. At the Committee’s sole discretion, the Participant may
receive cash in lieu of common stock for all or a portion of the Phantom Stock.

Tax:

  The Company shall withhold the necessary number of shares of common stock in
order to satisfy any tax amounts (federal, state, local or other) that may be
required to be withheld or paid by the Company. Upon advance notice to the
Company, the Participant may provide payment of any tax amount in cash or by
check payable and acceptable to the Company.

Change of Control:

  In the event of a Change of Control as defined in subsections (ii) and (iii)
of the definition of “Change of Control” under the 2003 Plan, the Phantom Stock
shall be payable to Participants who are employed by the Company or a subsidiary
on the date of such Change of Control if the consideration to be paid to
stockholders for each share of the Company’s common stock in connection with
such Change of Control is equal to or exceeds $33.57. In the event of a Change
of Control as defined in subsections (i) and (iv) of the definition of “Change
of Control” under the 2003 Plan, the Phantom Stock shall be payable to
Participants who are employed by the Company or a subsidiary on the date of such
Change of Control if the closing price of the Company’s common stock as reported
on the American Stock Exchange on the effective date of such Change of Control
is equal to or exceeds $33.57. Such Participants shall be paid within 10
business days following such Change of Control.

Termination and Forfeiture:

  Phantom Stock that is not payable on the date of termination of the
Participant’s employment or other service with the Company for any reason will
not be payable and will be automatically forfeited and cancelled without further
action. Any Phantom Stock which is not payable following fiscal year 2010 shall
be automatically forfeited and cancelled without further action.
2008 – 2010 Incentive Compensation Plan  

Plan Components

 

(i) Cash Pool

 

(ii) Performance Equity

 

Cash Pool  

EBTD Hurdle:

  In the event the Company’s earnings before taxes and depreciation (“EBTD”) for
a fiscal year, taking into account any bonus accruals, is greater than 75% of
the budget approved by the Company’s Board of Directors for such fiscal year and
subject to the sole discretion of the Committee, the Committee may fund the pool
in an amount equal to 3% of EBTD for the applicable year.

Allocation:

 

No later than 90 days after the beginning of each plan year, the Committee shall
approve, in its sole discretion based on a recommendation from management, the
allocation of any payments to be made to Participants following the end of the
applicable plan year. The Committee shall retain the discretion to decrease, but
not increase, the amount payable to any Participant following the end of the
plan year, provided that no amounts may be reallocated to other Participants.

 

2



--------------------------------------------------------------------------------

 

Payment:

  Pursuant to Section 8.2(e) of the 2003 Plan, as soon as practicable following
the plan year, the Committee shall certify in writing the achievement of the
EBTD Hurdle (the “Certification of Achievement of EBTD Hurdle”) and the amount
payable to each Participant. A Participant shall only become entitled to a
payment hereunder if such Participant is employed by the Company or a subsidiary
on the date of the Committee’s Certification of Achievement of EBTD Hurdle. Such
Participants shall be paid within 10 business days following such Certification
of EBTD Hurdle.

Performance Equity

  The Committee may grant Phantom Stock to Participants as set forth on Schedule
C attached hereto pursuant to the terms of the Phantom Stock Grant attached
hereto as Schedule D, the 2003 Plan and as described below.

Performance Period and Stock

Price Hurdle:

  One-third of the Phantom Stock is payable annually (the “Annual Tranche”) if
the following Stock Price Hurdles are met for the applicable Performance
Periods:    

Performance Period

 

Stock Price Hurdle

  January 1, 2008 – December 31, 2008   $42.00   January 1, 2009 – December 31,
2009   $50.00   January 1, 2010 – December 31, 2010   $60.00  

Achievement of the Stock Price Hurdle will be calculated based on the average
closing price of the Company’s common stock as reported on the American Stock
Exchange for the last 20 trading days of the applicable Performance Period.

 

Any Annual Tranche not payable following the applicable Performance Period may
be payable following any future Performance Period provided the Stock Price
Hurdle applicable to such Annual Tranche is achieved as calculated above.

 

Pursuant to Section 8.2(e) of the 2003 Plan, as soon as practicable following
each Performance Period, the Committee shall certify in writing the achievement
of the Stock Price Hurdle (the “Certification of Achievement of Stock Price
Hurdle”). A Participant shall only become entitled to a payment hereunder if
such Participant is employed by the Company or a subsidiary on the date of the
Committee’s Certification of Achievement of Stock Price Hurdle, or earlier, on
the date of a Change of Control (as defined herein). Such Participants shall be
paid within 10 business days following such Certification of Achievement of
Stock Price Hurdle (or Change of Control).

Payment:

  The Participant shall receive one share of Company common stock for each share
of Phantom Stock which is payable. At the Committee’s sole discretion, the
Participant may receive cash in lieu of common stock for all or a portion of the
Phantom Stock.

Tax:

  The Company shall withhold the necessary number of shares of common stock in
order to satisfy any tax amounts (federal, state, local or other) that may be
required to be withheld or paid by the Company. Upon advance notice to the
Company, the Participant may provide payment of any tax amount in cash or by
check payable and acceptable to the Company.

 

3



--------------------------------------------------------------------------------

 

Change of Control:

  In the event of a Change of Control as defined in subsections (ii) and (iii)
of the definition of “Change of Control” under the 2003 Plan, any outstanding
Annual Tranche shall be payable to Participants who are employed by the Company
or a subsidiary on the date of such Change of Control if the consideration to be
paid to stockholders for each share of the Company’s common stock in connection
with such Change of Control is equal to or exceeds the Stock Price Hurdle
applicable to such Annual Tranche. In the event of a Change of Control as
defined in subsections (i) and (iv) of the definition of “Change of Control”
under the 2003 Plan, any outstanding Annual Tranche shall be payable to
Participants who are employed by the Company or a subsidiary on the date of such
Change of Control if the closing price of the Company’s common stock as reported
on the American Stock Exchange on the effective date of such Change of Control
is equal to or exceeds the Stock Price Hurdle applicable to such Annual Tranche.
Such Participants shall be paid within 10 business days following such Change of
Control.

Termination and Forfeiture:

  Phantom Stock that is not payable on the date of termination of the
Participant’s employment or other service with the Company for any reason will
not be payable and will be automatically forfeited and cancelled without further
action. Any Phantom Stock which is not payable following the final Performance
Period shall be automatically forfeited and cancelled without further action.

 

4



--------------------------------------------------------------------------------

SCHEDULE A

PHANTOM STOCK GRANTS

2007 INCENTIVE COMPENSATION PLAN

 

Position

  

No. of Shares of

Phantom Stock

Chief Executive Officer    100,000 Chief Operating Officer    66,000 Senior Vice
Presidents1    37,000 Other Key Employees    25,000

--------------------------------------------------------------------------------

1

Includes the Vice Chairman and any Executive Director of a subsidiary of the
Company serving on the Company’s Executive Committee.

 

5



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF 2007 PHANTOM STOCK GRANT

 

6



--------------------------------------------------------------------------------

CHENIERE ENERGY, INC.

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

2007 PHANTOM STOCK GRANT

1. Grant of Phantom Stock. Cheniere Energy, Inc., a Delaware corporation (the
“Company”), hereby grants to                      (“Participant”)
                     (                    ) shares of phantom stock (the
“Phantom Stock”), subject to the conditions described in this grant of Phantom
Stock (the “Grant”) and in the Company’s Amended and Restated 2003 Stock
Incentive Plan (the “Plan”). The Phantom Stock is granted effective as of the
     day of                     .

2. Transferability. The Phantom Stock is not transferable except pursuant to a
domestic relations order of the court in a divorce proceeding. No right or
benefit hereunder shall in any manner be subject to any debts, contracts,
liabilities, or torts of Participant.

3. Phantom Stock Payment. The Phantom Stock is eligible for payment at the end
of fiscal year 2007 (the “Performance Period”) in the event the Company’s common
stock, $.003 par value per share (“Common Stock”), is equal to or exceeds $33.57
calculated based on the average closing price of the Company’s Common Stock as
reported on the American Stock Exchange for the last 20 trading days of the year
(the “Stock Price Hurdle”), or earlier, on the date of a Change of Control (as
defined below). In the event the Stock Price Hurdle is attained, the
Compensation Committee of the Company’s Board of Directors or a subcommittee
thereof (the “Committee”) shall certify in writing as soon as practicable after
the end of the Performance Period the achievement of the Stock Price Hurdle. The
Participant shall only be entitled to payment if he/she is employed by the
Company or any subsidiary on the date the Committee certifies achievement of the
Stock Price Hurdle, or earlier, on the date of a Change of Control (as defined
below). The Participant shall be entitled to payment within 10 business days
following such certification, but, pursuant to 409A of the Internal Revenue
Code, not later than December 31 of such year. The Participant shall receive one
share of Common Stock for each share of Phantom Stock less the necessary number
of shares of Common Stock to be withheld by the Company in order to satisfy the
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company, provided that upon advance notice to the Company, the
Participant may provide payment of any tax amount in cash or by check payable
and acceptable to the Company. The Committee may, in its sole discretion,
authorize payment of the Phantom Stock, or a portion thereof, in cash.

 

7



--------------------------------------------------------------------------------

In the event the Stock Price Hurdle is not attained at the end of the
Performance Period, the Phantom Stock shall be eligible for payment at the end
of fiscal years 2008, 2009 or 2010, provided the Stock Price Hurdle is attained.
Any Phantom Stock which has not become payable as provided above following the
expiration of fiscal year 2010 shall be automatically forfeited and cancelled
without further action.

4. Change of Control. In the event of a Change of Control as defined in
subsections (ii) and (iii) of the definition of “Change of Control” under the
2003 Plan, the Phantom Stock shall be payable to the Participant only if he or
she is employed by the Company or a subsidiary on the date of such Change of
Control and if the consideration to be paid to stockholders for each share of
Common Stock in connection with such Change of Control is equal to or exceeds
$33.57. In the event of a Change of Control as defined in subsections (i) and
(iv) of the definition of “Change of Control” under the 2003 Plan, the Phantom
Stock shall be payable to the Participant only if he or she is employed by the
Company or a subsidiary on the date of such Change of Control and if the closing
price of the Common Stock as reported on the American Stock Exchange on the
effective date of such Change of Control is equal to or exceeds $33.57. The
Participant will be entitled to payment within 10 business days following such
Change of Control, but, pursuant to 409A of the Internal Revenue Code, not later
than December 31 of such year.

5. Termination of Employment. A Participant shall forfeit all rights pursuant to
this Grant in the event such Participant’s employment or other service with the
Company or any subsidiary is terminated for any reason prior to the earlier of
the Committee’s certification under Paragraph 3 or a Change of Control.

6. Ownership Rights. The Participant shall not have any of the rights of a
stockholder with respect to the Phantom Stock, including the right to vote and
the right to receive dividends or other distributions paid or made with respect
to such shares.

7. Reorganization of the Company. The existence of this Grant shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Phantom Stock or the rights thereof;
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

8



--------------------------------------------------------------------------------

8. Recapitalization Events. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock (including the Stock Price Hurdle) or to Phantom Stock shall mean
and include all securities or other property (other than cash) that holders of
Common Stock of the Company are entitled to receive in respect of Common Stock
by reason of each successive Recapitalization Event, which securities or other
property (other than cash) shall be treated in the same manner and shall be
subject to the same restrictions as the underlying Phantom Stock.

9. Certain Restrictions. By executing this Grant, Participant acknowledges that
he or she has received a copy of the Plan and agrees that Participant will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
securities laws or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.

10. Amendment and Termination. No amendment or termination of this Grant shall
be made by the Company at any time without the written consent of Participant.

11. No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Grant.

12. Severability. In the event that any provision of this Grant shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

13. Governing Law. The Grant shall be construed in accordance with the laws of
the State of Delaware, without regard to any principles of conflicts of law, to
the extent that federal law does not supersede and preempt Delaware law.

14. Definitions and Other Terms. All capitalized terms used herein shall have
the meanings set forth in the Plan unless otherwise provided herein.

 

9



--------------------------------------------------------------------------------

Executed the      day of                     , 2007.

 

COMPANY:

By:  

--------------------------------------------------------------------------------

 

Accepted the      day of                     , 2007.

 

PARTICIPANT:

By:

 

 

Address:

 

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE C

PHANTOM STOCK GRANTS

2008 – 2010 INCENTIVE COMPENSATION PLAN

 

Position

  

Aggregate No. of

Shares of

Phantom Stock

Chief Executive Officer

   300,000

Chief Operating Officer

   198,000

Senior Vice Presidents2

   111,000

Other Key Employees

   75,000

--------------------------------------------------------------------------------

2

Includes the Vice Chairman of the Company and any Executive Director of a
subsidiary of the Company serving on the Company’s Executive Committee.

 

11



--------------------------------------------------------------------------------

SCHEDULE D

FORM OF 2008 – 2010 PHANTOM STOCK GRANT

 

12



--------------------------------------------------------------------------------

CHENIERE ENERGY, INC.

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

2008 – 2010 PHANTOM STOCK GRANT

1. Grant of Phantom Stock. Cheniere Energy, Inc., a Delaware corporation (the
“Company”), hereby grants to                      (“Participant”)
                     (                    ) shares of phantom stock (the
“Phantom Stock”), subject to the conditions described in this grant of Phantom
Stock (the “Grant”) and in the Company’s Amended and Restated 2003 Stock
Incentive Plan (the “Plan”). The Phantom Stock is granted effective as of the
             day of                     .

2. Transferability. The Phantom Stock is not transferable except pursuant to a
domestic relations order of the court in a divorce proceeding. No right or
benefit hereunder shall in any manner be subject to any debts, contracts,
liabilities, or torts of Participant.

3. Phantom Stock Payment. One-third of the Phantom Stock (the “Annual Tranche”)
is eligible for payment at the end of each annual Performance Period upon the
attainment of certain Stock Price Hurdles, each as set forth on Exhibit A
attached hereto. In the event the Stock Price Hurdle for a Performance Period is
attained, the Compensation Committee of the Company’s Board of Directors or a
subcommittee thereof (the “Committee”) shall certify in writing as soon as
practicable after the end of the Performance Period the achievement of the Stock
Price Hurdle or earlier, on the date of a Change of Control (as defined below).
The Participant shall only be entitled to payment if he/she is employed by the
Company or any subsidiary on the date the Committee certifies achievement of the
Stock Price Hurdle, or earlier, on the date of a Change of Control (as defined
below). The Participant shall be entitled to payment within 10 business days
following such certification, but, pursuant to 409A of the Internal Revenue
Code, not later than December 31 of such year. The Participant shall receive one
share of the Company’s common stock, $.003 par value per share (“Common Stock”),
for each share of Phantom Stock comprising the Annual Tranche applicable to the
Performance Period less the necessary number of shares of Common Stock to be
withheld by the Company in order to satisfy the tax amounts (federal, state,
local or other) that may be required to be withheld or paid by the Company,
provided that upon advance notice to the Company, the Participant may provide
payment of any tax amount in cash or by check payable and acceptable to the
Company. The Committee may, in its sole discretion, authorize payment of the
Phantom Stock, or a portion thereof, in cash.

 

13



--------------------------------------------------------------------------------

In the event the Stock Price Hurdle for any applicable Performance Period is not
attained, the Phantom Stock comprising the Annual Tranche applicable to such
Performance Period shall be eligible for payment at the end of any future
Performance Period, provided the Stock Price Hurdle applicable to such Annual
Tranche is attained. Any Phantom Stock which has not become payable as provided
above following the expiration of the final Performance Period shall be
automatically forfeited and cancelled without further action.

4. Change of Control. In the event of a Change of Control as defined in
subsections (ii) and (iii) of the definition of “Change of Control” under the
2003 Plan, any outstanding Annual Tranche shall be payable to the Participant
only if he or she is employed by the Company or a subsidiary on the date of such
Change of Control and if the consideration to be paid to stockholders for each
share of the Common Stock in connection with such Change of Control is equal to
or exceeds the Stock Price Hurdle applicable to such Annual Tranche. In the
event of a Change of Control as defined in subsections (i) and (iv) of the
definition of “Change of Control” under the 2003 Plan, any outstanding Annual
Tranche shall be payable to the Participant only if he or she is employed by the
Company or a subsidiary on the date of such Change of Control and if the closing
price of the Common Stock as reported on the American Stock Exchange on the
effective date of such Change of Control is equal to or exceeds the Stock Price
Hurdle applicable to such Annual Tranche. The Participant will be entitled to
payment within 10 business days following such Change of Control, but, pursuant
to 409A of the Internal Revenue Code, not later than December 31 of such year.

5. Termination of Employment. A Participant shall forfeit all rights pursuant to
this Grant in the event such Participant’s employment or other service with the
Company or any subsidiary is terminated for any reason prior to the earlier of
the Committee’s certification under Paragraph 3 or a Change of Control.

6. Ownership Rights. The Participant shall not have any of the rights of a
stockholder with respect to the Phantom Stock, including the right to vote and
the right to receive dividends or other distributions paid or made with respect
to such shares.

7. Reorganization of the Company. The existence of this Grant shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Phantom Stock or the rights thereof;
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

14



--------------------------------------------------------------------------------

8. Recapitalization Events. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock (including the Stock Price Hurdle) or to Phantom Stock shall mean
and include all securities or other property (other than cash) that holders of
Common Stock of the Company are entitled to receive in respect of Common Stock
by reason of each successive Recapitalization Event, which securities or other
property (other than cash) shall be treated in the same manner and shall be
subject to the same restrictions as the underlying Phantom Stock.

9. Certain Restrictions. By executing this Grant, Participant acknowledges that
he or she has received a copy of the Plan and agrees that Participant will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
securities laws or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.

10. Amendment and Termination. No amendment or termination of this Grant shall
be made by the Company at any time without the written consent of Participant.

11. No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Grant.

12. Severability. In the event that any provision of this Grant shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

13. Governing Law. The Grant shall be construed in accordance with the laws of
the State of Delaware, without regard to any principles of conflicts of law, to
the extent that federal law does not supersede and preempt Delaware law.

 

15



--------------------------------------------------------------------------------

14. Definitions and Other Terms. All capitalized terms used herein shall have
the meanings set forth in the Plan unless otherwise provided herein.

Executed the      day of                     , 2007

 

COMPANY:

By:  

--------------------------------------------------------------------------------

 

Accepted the      day of                     , 2007

 

PARTICIPANT:

Address:

 

 

 

 

 

16



--------------------------------------------------------------------------------

Exhibit A

Payment of Phantom Stock

 

Phantom Stock

(“Annual Tranche”)

  

Performance Period

  

Stock Price

Hurdle*

   January 1, 2008 – December 31, 2008    $42.00    January 1, 2009 – December
31, 2009    $50.00    January 1, 2010 – December 31, 2010    $60.00

Total:

     

--------------------------------------------------------------------------------

* Except as provided in Section 4 of the Grant, achievement of the Stock Price
Hurdle will be calculated based on the average closing price of the Company’s
Common Stock as reported on the American Stock Exchange for the last 20 trading
days of the applicable Performance Period.

 

17